DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After search the prior art regarded as nearest the claimed invention is Shen (US6636781 – previously of record). Shen discloses a system for three-dimensional forming of an object comprising a set of functional elements, each of the functional elements including a housing and a processor, memory, power supply, sensor, and wireless communication module each within the housing (col 4 ln 4-14, 48-57; Fig. 4); a position module to determine an individual position of each of the functional elements (col 6 ln 48-61; Fig. 5); and a fuse module to determine instructions to fuse selective ones of the functional elements based on the individual position of each of the functional elements to form the object with the selective ones of the functional elements (col 7 ln 39-50, col 9 ln 24-49; Fig. 7a-7b; corresponds to the fuse module of Applicant’s published application para 0077), wherein the .

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Applicant argues that Shen does not teach wherein the instructions include coordinates of a fuse location at which a respective functional element is to be fused with an adjacent functional element (pg 6 para 5). Applicant supports this argument by citing to Shen as providing for “distributed control and coordination of agents in the context of self-sufficient robot modules that may couple together to form larger robots of various configurations and that the docking takes place by moving the modules on a given trajectory (pg 6 last paragraph). The Examiner respectfully disagrees. Shen explicitly discloses wherein the orientation and position, e.g. coordinates, of the individual functional elements are analyzed and used in order to correctly attach each element (col 6 ln 48-61).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“position module” in claim 1, interpreted as a computer system as in para 0028 of Applicant’s published specification.
“fuse module” in claim 1, interpreted as a computer system as in para 0060 of Applicant’s published specification.
“flowable fusing elements” in claim 20, interpreted as an adhesive as in para 0079 of Applicant’s published specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US6636781 – previously of record).

In reference to claim 1:
Shen discloses system for three-dimensional forming of an object, comprising:
a set of functional elements, each of the functional elements including a housing and a processor, memory, power supply, sensor, and wireless communication module each within the housing (col 4 ln 4-14, 48-57; Fig. 4);
a position module to determine an individual position of each of the functional elements (col 6 ln 48-61; Fig. 5); and
a fuse module to determine instructions to fuse selective ones of the functional elements based on the individual position of each of the functional elements to form the object with the selective ones of the functional elements (col 7 ln 39-50, col 9 ln 24-49; Fig. 7a-7b; corresponds to the fuse module of Applicant’s published application para 0077), wherein the instructions include coordinates of a fuse location at which a respective functional element is to be fused with an adjacent functional element (col 6 ln 48-col 7 ln 38).

In reference to claim 2:
In addition to the discussion of claim 1, above, Shen further discloses wherein the fuse module is to receive a specified shape for the object and determine the instructions to fuse selective ones of the functional elements based on the specified shape for the object (col 6 ln 4-61).

In reference to claim 3:
In addition to the discussion of claim 2, above, Shen further discloses wherein the fuse module is to virtually position the specified shape for the object within a three-dimensional space within the set of functional elements and determine the instructions to fuse selective ones of the functional elements based on the individual position of adjacent ones of the functional elements within the three-dimensional space (col 6 ln 4-61).

In reference to claim 4:
In addition to the discussion of claim 2, above, Shen further discloses wherein the fuse module is to receive the specified shape for the object as three-dimensional data (col 6 ln 4-61).

In reference to claim 5:
In addition to the discussion of claim 1, above, Shen further discloses wherein the fuse module is to communicate the fuse instructions with the selective ones of the functional elements (col 6 ln 4-61).

In reference to claim 6:
In addition to the discussion to claim 5, above, Shen further discloses wherein the fuse module is to communicate the fuse instructions with each of the functional elements and only the selective ones of the functional elements are to respond to the fuse instructions (col 11 ln 11-34, col 25 ln 14-22).

In reference to claim 7:
In addition to the discussion of claim 5, above, Shen further discloses wherein the fuse module is to communicate the fuse instructions with at least one of the selective ones of the functional elements, and the at least one of the selective ones of the functional elements is to communicate the fuse instructions with another of the selective ones of the functional elements (col 6 ln 28-37).

In reference to claim 8:
In addition to the discussion of claim 1, above, Shen further discloses wherein the instructions to fuse selective ones of the functional elements include coordinates of a location at which the selective ones of the functional elements are to be fused to form the object (col 8 ln 9-45; Fig. 5).

In reference to claim 9:
In addition to the discussion to claim 8, above, Shen further discloses wherein the coordinates include elevation and azimuth (col 8 ln 9-45; Fig. 5).

In reference to claim 10:
In addition to the discussion of claim 1, above, Shen further discloses wherein the fuse module is to issue instructions to issue the selective ones of the functional elements as fused to form the object (col 6 ln 4-61).

In reference to claim 16:


In reference to claim 17:
In addition to the discussion of claim 1, above, Shen further discloses wherein each of the functional elements include selectively positionable fusing elements to fuse the selective ones of the functional elements (col 9 ln 24-49)

In reference to claim 18:
In addition to the discussion of claim 1, above, Shen further discloses wherein each of the functional elements include individually addressable fusing elements to fuse the selective ones of the functional elements (col 2 ln 1-5; Figs. 7A-7B)

In reference to claim 19:
In addition to the discussion of claim 1, above, Shen further discloses wherein each of the functional elements include penetrable fusing elements to fuse the selective ones of the functional elements (Figs. 7A-7B)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doherty (US20070184722)
Schweikardt (US20120122059)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742